Citation Nr: 1745877	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a higher initial evaluation for a bilateral hearing loss disability, rated as noncompensable prior to August 27, 2007, and 10 percent from November 16, 2010. 

2.  Entitlement to a disability evaluation in excess of 10 percent for right lung pulmonary calcifications and pulmonary fibrosis.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served honorably in the United States Air Force from June 1952 to June 1956 and from September 1956 to August 1963.

This case appeal arrives before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his February 2016 VA Form 9, the Veteran indicated no desire for a Board hearing on these claims.   Importantly, written statements found on the VA Form 9 include, "lost several jobs due to lung condition," "lost family security due to lung condition," and "had to leave home to work at very low wages."  

As the Veteran is challenging the disability rating assigned to his service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is also remanded to the RO for further development, as discussed more fully below.

The Board considered the Veteran's claims after thorough review of the claims file, which is found on the Veterans Benefit Management System (VBMS) and Legacy Content Management (LCM) databases.

For the reason identified below, both claims found on the title page are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Hearing Loss Disability

As noted in a November 2010 remand, service connection for a hearing loss disability was granted in a March 2010 rating decision.  The Veteran filed a notice of disagreement with the initial disability evaluation assigned for this disability in March 2010.  As a statement of the case (SOC) was not issued addressing this issue, the Board remanded the issue of entitlement to a compensable evaluation for issuance of a SOC pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  

The record does not reflect that a statement of the case was issued.  While the RO subsequently, issued a rating decision in December 2010 that assigned a 10 percent evaluation for the Veteran's hearing loss disability effective from November 16, 2010.  This action does not constitute a full grant of benefits sought.  Accordingly, on Remand, a statement of the case addressing this issue must be issued.  

Pulmonary Disability and TDIU

The Veteran seeks entitlement to a disability evaluation in excess of 10 percent for right lung pulmonary calcifications and pulmonary fibrosis.  

Under the criteria contained in 38 C.F.R. § 4.97, Diagnostic Code 6845, chronic pleural effusion/fibrosis is evaluated by comparing pulmonary function test (PFT) with the General Rating Formula for Restrictive Lung Disease.   Among the considerations are forced vital capacity (FVC), forced expiratory volume in one second (FEV-1), and diffusion capacity of the lung for carbon monoxide.  Based on the VA examination results listed below, the Veteran's PFT results fall within the criteria for a 10 percent disability rating.  See 38 C.F.R. § 4.97, DC 6845

The Veteran underwent a VA examination in January 2015.  The VA physician provided a diagnosis of pulmonary calcifications and fibrosis.  At the January 2015 VA examination, the result(s) of the PFT were:

Pre-bronchodilator
Post-bronchodilator
FVC:               89% predicted 
FVC:                  -4% predicted
FEV-1:            90% predicted
FEV-1:              +2% predicted
FEV-1/FVC:   101% 
FEV-1/FVC:    +7%
DLCO:            87% predicted


The Veteran was again afforded a VA examination in April 2016.  The VA physician provided the diagnosis of multiple pulmonary calcifications (old granulomatous disease) with fibrosis.  At the VA examination, the result(s) of the PFT were:

Pre-bronchodilator
Post-bronchodilator
FVC:               89% predicted 
FVC:                  95% predicted
FEV-1:            90% predicted
FEV-1:              92% predicted
FEV-1/FVC:   101% 
FEV-1/FVC:    108%
DLCO:            79% predicted


In March 2017, the Veteran's representative indicated that the test results, utilized by the RO when making the rating determination, were not indicative of the severity of the service-connected disability at issue here.  In short, the Veteran's representative posited that the VA examinations were conducted "during an inactive stage." 

The Board notes that certain medical conditions can exhibit "active and inactive stages" with recurrent flare-ups, followed by periods of remission.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  If a service-connected disability is subject to flare-ups, a medical examination should, if possible, evaluate the condition during a flare-up.  Compare Id. at 408 (examination was inadequate when administered during the inactive stage of the claimant's condition) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (the Board is not required to provide an examination during a flare-up where flare-ups lasted "only for a few days out of a year").

Additionally, when a Veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to total individual unemployability due to service-connected disabilities (TDIU) if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board concludes that the issue of TDIU has been raised by the record through the Veteran's written statement in February 2016.  The Veteran's representative proffered the same basis for TDIU consideration in its March 2017 Appellant's Brief.  The RO/AOJ has not considered the issue of the Veteran's possible entitlement to TDIU.  

If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the Veteran's claim must be remanded so that the AOJ can consider whether a TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case addressing the claim for a higher initial evaluation for a bilateral hearing loss disability, rated as noncompensable prior to August 27, 2007, and 10 percent from November 16, 2010.  If the claim remains denied, the Veteran should be informed that he must perfect an appeal on the issue of entitlement to a higher initial rating for bilateral hearing loss disability (if he so desires) by filing a timely substantive appeal.   If, and only if, a timely substantive appeal is filed, the issue of entitlement to a higher initial evaluation for a hearing loss disability should be certified to the Board. 





2.  The AOJ should develop the TDIU claim as necessary, i.e., VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information).

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected lung disability.  

If feasible, the AOJ should initially attempt to schedule the VA examination during an active/flare-up phase of the Veteran's service-connected disability.

The claims file should be provided to, and reviewed by, the examiner.  Any diagnostic testing necessary, to include pulmonary functioning testing, must be conducted.  The examiner must detail the Veteran's PVC, FEV-1, FEV-1/FVC, and DLCO results for any test administered.

If an examination during an active/flare-up is not possible, the examiner should obtain a description of the symptomatology experienced by the Veteran during an active stage or flare-up and comment on the frequency, severity and duration of symptoms during active stages or periods of flare-up.

4. Schedule the Veteran for a VA examination to assess any occupational limitations resulting from the Veteran's service-connected disabilities, either alone or in concert. Specifically, the examiner should comment on any functional limitations in an occupational setting resulting from the Veteran's service-connected disabilities.  The claims file should be made available to, and reviewed by, the examiner, and that review should be noted in the examination report.

5. After completing the above development, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice, Vet. App. 447.  

6. The AOJ should readjudicate the claims for a higher evaluation for right lung pulmonary calcifications and pulmonary fibrosis and TDIU.  If the decisions are adverse to the Veteran, issue a SSOC addressing these issues and allow the Veteran and his representative an opportunity to respond.  Following the applicable time period and/or response, return these issues to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




